UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 04-5101




UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

           versus


JEFFREY MCKINLEY ETHEREDGE,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-03-268-AW)


Argued:   September 28, 2007                 Decided:   October 19, 2007


Before MOTZ, Circuit Judge, HAMILTON, Senior Circuit Judge, and
Raymond A. JACKSON, United States District Judge for the Eastern
District of Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Harry Jacques Trainor, Jr., TRAINOR, BILLMAN, BENNETT,
MILKO & MCCABE, L.L.P., Annapolis, Maryland, for Appellant.
Deborah A. Johnston, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee. ON
BRIEF: Keith A. Showstack, BRENNAN, TRAINOR, BILLMAN & BENNETT,
L.L.P., Upper Marlboro, Maryland, for Appellant.            Rod J.
Rosenstein, United States Attorney, Baltimore, Maryland, Chan Park,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      A jury convicted Jeffrey McKinley Etheredge of conspiracy to

commit money laundering, in violation of 18 U.S.C.A. § 1956(h)

(West 2000 & Supp. 2007), and money laundering, in violation of 18

U.S.C.A. § 1956(a)(1)(B)(i) (West 2000 & Supp. 2007).                 Etheredge

appeals his convictions, challenging the exclusion of certain

testimony, the adequacy of the court’s jury instructions, and the

sufficiency of the evidence.           We affirm.

      First, Etheredge asserts that the district court should have

allowed him to question defense witnesses about his generosity to

family and friends and about the statements his co-defendant,

Marshall   Nicholson,     Jr.,    made       concerning    the    legitimacy   of

Nicholson’s businesses.          By failing to allow this testimony,

Etheredge contends that the district court hindered his ability to

present a defense. Our careful consideration of Etheredge’s claims

leads us to conclude that the district court did not abuse its

discretion in excluding such testimony.               See United States v.

Uzenski, 434 F.3d 690, 709 (4th Cir. 2006) (stating standard of

review); United States v. Prince-Oyibo, 320 F.3d 494, 501 (4th Cir.

2003) (“[A] defendant’s right to present a defense is not absolute:

criminal defendants do not have a right to present evidence that

the   district   court,   in     its    discretion,       deems   irrelevant   or

immaterial.”); United States v. Marrero, 904 F.2d 251, 259-60 (5th




                                         3
Cir. 1990) (affirming district court’s refusal to admit similar

evidence).

     Next, Etheredge contends that the district court erred in

instructing the jury on willful blindness and in failing to give a

good faith instruction.       Again we review for abuse of discretion.

See United States v. Ruhe, 191 F.3d 376, 384 (4th Cir. 1999)

(stating   standard    of   review    and    defining      willful   blindness).

Although Etheredge asserts that the evidence did not support a

willful blindness instruction, we disagree.             The jury could infer

that Etheredge “deliberate[ly] ignor[ed]” the illegal source of

Nicholson’s income and the illegal nature of the transactions

designed   to    conceal    that    income    in   which    Etheredge    himself

participated.       Id.      Moreover,       the   district    court    properly

instructed the jury not to infer “guilty knowledge from a mere

showing of careless disregard or mistake.”            United States v. Guay,

108 F.3d 545, 551 (4th Cir. 1997).             We therefore find that the

court did not abuse its discretion in instructing on willful

blindness.      Nor do we find an abuse of discretion in the court’s

failure to instruct the jury that good faith is a defense to the

charges, given that the court properly instructed on the knowledge

elements of the offenses.          See United States v. Fowler, 932 F.2d
306, 317 (4th Cir. 1991) (refusing to require separate good faith

instruction when instruction on specific intent adequate).                 Thus,

Etheredge is not entitled to relief on these claims.


                                       4
     Finally, Etheredge asserts that the district court erred in

denying his motion for judgment of acquittal filed pursuant to Fed.

R. Crim. P. 29.   He argues that the evidence was insufficient to

convict him on both counts because the Government failed to prove

he knew of Nicholson’s illegal activities.   We review the district

court’s decision to deny a Rule 29 motion de novo.   United States

v. Smith, 451 F.3d 209, 216 (4th Cir. 2006).   A jury verdict “must

be sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.”     Glasser v. United

States, 315 U.S. 60, 80 (1942); Smith, 451 F.3d at 216.    We have

carefully reviewed the record and conclude that the evidence was

sufficient to convict on both counts. See United States v. Alerre,

430 F.3d 681, 693-94 & n.14 (4th Cir. 2005) (discussing elements of

conspiracy to launder money); United States v. Wilkinson, 137 F.3d
214, 221 (4th Cir. 1998) (discussing elements of money laundering

under § 1956(a)(1)(B)(i)).

     Accordingly, the judgment of the district court is



                                                          AFFIRMED.




                                5